Exhibit 10.1

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is made as of the date set forth below (the
“Agreement”) by and between The Madison Square Garden Company, a Delaware
corporation (the “Company”), and                     (“Indemnitee”).

WHEREAS, Indemnitee is a [director][executive officer] of the Company and may
also be serving or may serve in the future in another Position (as hereinafter
defined) at an Affiliated Entity (as hereinafter defined);

WHEREAS, in consideration of the Indemnitee acting in the Position or Positions
and assuming the responsibilities attendant to the Position or Positions, the
Company desires to provide Indemnitee the rights to indemnification and payment
or reimbursement of expenses described below;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Change of Control” means, and shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries acting
in such capacity, or (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 20% of the total voting power
represented by the Company’s then outstanding Voting Securities at a time when
Dolan Family Control does not exist, (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the board of
directors of the Company and any new director whose election by the board of
directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds ( 2⁄3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof at a time when Dolan
Family Control does not exist, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the



--------------------------------------------------------------------------------

Company shall file or have filed against it, and such filing shall not be
dismissed, any bankruptcy, insolvency or dissolution proceedings, or a trustee,
administrator or creditors committee shall be appointed to manage or supervise
the affairs of the Company.

(b) “Dolan Family Control” shall be deemed to exist if at the time, members of
the immediate family, including descendants, of Charles F. Dolan or trusts or
other family entities holding securities on their behalf, “beneficially own” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
securities of the Company representing more than 51% of the total voting power
represented by the Company’s then outstanding Voting Securities.

(c) “Expenses” shall include all out of pocket fees, costs and expenses,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred if Indemnitee is
involved in any manner (including, without limitation, as a party or a witness)
in any Proceeding (as hereinafter defined) and the fees and costs incurred in
seeking to enforce, interpret or construe an indemnification, reimbursement or
payment right under this Agreement, the Company’s or any subsidiary’s
certificate of incorporation or bylaws, any other agreement to which Indemnitee
and the Company or any of its subsidiaries are party, any vote of stockholders
or directors of the Company or any of its subsidiaries, the Delaware General
Corporation Law (the “DGCL”), any other applicable law or any liability
insurance policy or in connection with a determination contemplated by Section 5
of this Agreement.

(d) “Position” is (a) service as a director, officer, partner, trustee,
fiduciary, manager or employee of the Company or of any other corporation,
limited liability company, public limited company, partnership, joint venture,
trust, employee benefit plan, fund or other enterprise as to which the Company
beneficially owns, directly or indirectly, at least a majority of the voting
power of equity or membership interests, or in the case of employee benefit
plans, is sponsored or maintained by the Company or one of the foregoing (any of
the foregoing, an “Affiliated Entity”) or (b) service at the request of the
Company as a director, officer, partner, trustee, fiduciary, manager or employee
of a corporation, limited liability company, public limited company,
partnership, joint venture, trust, employee benefit plan, fund or other
enterprise which is not an Affiliated Entity (an “Unaffiliated Entity”),
provided, however, that such request for service has been approved in writing by
the Board of Directors of the Company or a committee thereof or by the Executive
Chairman or Chief Executive Officer of the Company.

(e) “Proceeding” shall mean any civil, criminal, administrative or investigative
action, suit, proceeding or procedure in which the Indemnitee is involved in any
manner by reason of the fact of the Indemnitee’s Position or Positions,
including, without limitation, as a party or a witness.

(f) “Undertaking” shall mean an undertaking by Indemnitee to repay Expenses if
it shall ultimately be determined by a court of competent jurisdiction from
which no appeal can be taken that Indemnitee is not entitled to be indemnified
by the Company.

 

- 2 -



--------------------------------------------------------------------------------

(g) “Voting Securities” means any securities of the Company that vote generally
in the election of directors.

Section 2. Indemnification. The Company shall indemnify, subject to the terms of
this Agreement, Indemnitee against all judgments, awards, fines, ERISA excise
taxes, penalties, amounts paid in settlement, liabilities and losses and shall
pay or reimburse all Expenses incurred by Indemnitee, subject to the terms of
this Agreement, to the fullest extent permitted by Delaware law in effect on the
date hereof or as amended to increase the scope of permitted indemnification, if
Indemnitee is involved in any manner (including, without limitation, as a party
or a witness) in any Proceeding by reason of the fact of Indemnitee’s Position
or Positions, including, without limitation, any Proceeding by or in the right
of the Company to procure a judgment in its favor, but excluding any Proceeding
initiated by Indemnitee other than (i) Proceedings initiated by Indemnitee which
are consented to in advance in writing by the Company and (ii) counterclaims
made by Indemnitee in a Proceeding which directly respond to and negate the
affirmative claim made against Indemnitee in such Proceeding. In the event
Indemnitee incurs Expenses or settles a Proceeding under circumstances in which
the Company would have an obligation to indemnify Indemnitee for the Expenses or
settlement amount, the Company may discharge its indemnification obligation by
making payments on behalf of Indemnitee directly to the parties to whom such
Expenses or settlement amounts are owed by Indemnitee. Notwithstanding the
foregoing, the Company will also, to the fullest extent permitted by Delaware
law in effect on the date hereof or as amended to increase the scope of
permitted indemnification, indemnify, reimburse and pay Indemnitee for Expenses
incurred in seeking to enforce, interpret or construe an indemnification,
reimbursement or payment right under this Agreement, the Company’s or any
subsidiary’s certificate of incorporation or bylaws, any other agreement to
which Indemnitee and the Company or any of its subsidiaries are party, any vote
of stockholders or directors of the Company or any of its subsidiaries, the
DGCL, any other applicable law or any liability insurance policy.

Section 3. Expenses. Upon receipt by the Company of an Undertaking by
Indemnitee, the Company shall pay or reimburse Expenses incurred by Indemnitee
in connection with a Proceeding, any action or proceeding contemplated by the
last sentence of Section 2 of this Agreement and any determination contemplated
by Section 5 of this Agreement, in each case in advance of its final
disposition. The Company shall not impose other conditions to advancement and
shall not seek or agree to any order that would prohibit Indemnitee from
enforcing such right to advancement. Such payment shall be made within
thirty (30) days after the receipt by the Company of a written request from
Indemnitee requesting reimbursement or payment of such Expenses. Such request
shall reasonably evidence the Expenses incurred by Indemnitee. The burden of
proving that the Company is not liable for reimbursement or payment of Expenses
shall be on the Company.

Section 4. Limitations. The Company shall not indemnify Indemnitee (1) if such
indemnification or payment would be prohibited under any applicable laws, rules
or regulations, (2) for an accounting of profits arising from the purchase and
sale by the Indemnitee of securities under Section 16(b) of the Exchange Act, or
(3) for violations of Federal or state insider trading laws, unless, in each
such case, Indemnitee has been successful on the merits, received the Company’s
written consent prior to incurring an Expense or, after receiving the Company’s
written consent to incurring the cost of settlement, settled the Proceeding.
This Section 4 shall not limit the Company’s obligation to advance Expenses to
Indemnitee pursuant to Section 3 of this Agreement.

Section 5. Standard of Conduct. No claim for indemnification shall be paid by
the Company unless it has been determined that Indemnitee acted in good faith
and in a manner

 

- 3 -



--------------------------------------------------------------------------------

Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful, which is the
standard of conduct set forth in Section 145 of the DGCL (as such, the “Standard
of Conduct”, with such Standard of Conduct to be automatically revised to
conform to any successor provision of the DGCL that is more favorable to
Indemnitee) except that no indemnification shall be made with respect to any
Proceeding by or in right of the Company as to which the Indemnitee shall have
been adjudged to be liable to the Company, except as determined by the court or
other tribunal adjudicating the Proceeding. Unless (1) a Change of Control (as
defined in Section 1 of this Agreement) shall have occurred, or (2) ordered by a
court or other tribunal, such determinations of whether the Standard of Conduct
has been satisfied shall be made by (A) a majority vote of the directors of the
Company who are not parties to the Proceeding, even though less than a quorum,
or (B) by a committee of such directors designated by a majority vote of such
directors, even though less than a quorum, or (C) if there are no such
directors, or if such directors so direct, by independent legal counsel in a
written opinion, or (D) by stockholders of the Company. If a Change of Control
has occurred, such determination of whether the Standard of Conduct has been
satisfied shall be made by independent legal counsel in a written opinion to the
Company and Indemnitee. Such independent legal counsel shall be selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld or delayed). The Company shall pay the fees and expenses of the
independent legal counsel and indemnify the independent legal counsel against
any and all expenses (including attorneys’ fees), claims, liabilities and
damages arising out of or relating to its engagement and shall indemnify,
reimburse and pay Indemnitee for Expenses incurred in connection with such
determination. Indemnitee shall be deemed to have met the Standard of Conduct if
the determination is not made by the Company within sixty days of receipt by the
General Counsel of a written request by Indemnitee for indemnity. If the
Indemnitee has been determined not to have met the Standard of Conduct,
Indemnitee may commence litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial de novo determination by the court or challenging any such determination
or any aspect thereof, including the legal or factual bases therefor, and the
Company hereby consents to service of process and agrees to appear in any such
proceeding. Any determination under this Section 5 otherwise shall be conclusive
and binding on the Company and Indemnitee. In no event shall a determination be
a prerequisite to or affect the Company’s obligation to advance Expenses to
Indemnitee pursuant to Section 3 of this Agreement.

Section 6. Contribution. If the full indemnification and payment or
reimbursement of Expenses provided by this Agreement may not be paid to
Indemnitee because it has been finally adjudicated that such indemnification or
payment or reimbursement of Expenses incurred by Indemnitee is prohibited by
Delaware or other law, or if it has been determined as provided above that the
Standard of Conduct has not been met, and if and to the extent that Indemnitee
is not entitled to coverage under the Company’s directors and officers liability
insurance policy, then in respect of any such actual or threatened Proceeding in
which the Company or an Affiliated Entity is jointly liable with Indemnitee (or
would be if joined in such Proceeding), as determined:

(a) if no Change of Control has occurred, by (1) majority vote of the directors
of the Company who are not parties to the Proceeding, even though less than a
quorum, or (2) by a committee of such directors designated by a majority vote of
such directors, even though less than a quorum, or (3) if there are no such
directors, or if such directors so direct, by independent legal counsel in a
written opinion, or (4) by stockholders of the Company, or

 

- 4 -



--------------------------------------------------------------------------------

(b) if a Change of Control has occurred, by independent legal counsel in a
written opinion to the Company and Indemnitee (such independent legal counsel to
be selected by Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld or delayed)),

the Company shall contribute to the amount of loss, liability or Expenses
incurred by Indemnitee in such proportion as appropriate to reflect (i) the
relative benefits received by the Company and any Affiliated Entity on the one
hand and Indemnitee on the other hand from the transaction from which such
Proceeding arose and (ii) the relative fault of the Company, any Affiliated
Entity or Unaffiliated Entity, including other persons indemnified by the
Company on the one hand, and Indemnitee on the other hand in connection with the
events which resulted in such Proceeding, as well as any other relevant
equitable considerations. The relative fault of the Company, any Affiliated
Entity or Unaffiliated Entity, including other persons indemnified by the
Company, on the one hand, and of Indemnitee on the other hand shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such Proceeding. The Company acknowledges that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation or any other method of allocation which does
not take into account the foregoing equitable considerations.

Section 7. Defense of Claim. If any Proceeding asserted or commenced against
Indemnitee is also asserted or commenced against the Company or an Affiliated
Entity, the Company or the Affiliated Entity shall be entitled, except as
otherwise provided herein below, to assume the defense thereof. After notice
from the Company or any Affiliated Entity to Indemnitee of its election to
assume the defense of any such Proceeding, Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the Expenses of such
counsel incurred after notice from the Company or any Affiliated Entity to
Indemnitee of its assumption of the defense thereof shall be at the expense of
Indemnitee and the Company shall not be obligated to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
therewith other than reasonable costs of investigation and reasonable travel and
lodging expenses arising out of Indemnitee’s participation in the defense of
such Proceeding, unless (i) otherwise notified by the Company, (ii) Indemnitee’s
counsel shall have reasonably concluded and so notified the Company that there
is a conflict of interest between the Company or any Affiliated Entity and
Indemnitee in the conduct of defense of such Proceeding, or (iii) the Company or
any Affiliated Entity shall not in fact have employed counsel to assume the
defense of such Proceeding, in any of which cases the Expenses of Indemnitee in
such Proceeding shall be reimbursed or paid by the Company. The Company or any
Affiliated Entity shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company by its stockholders or as to which
Indemnitee’s counsel shall have made the conclusion set forth in clause (ii) of
the preceding sentence of this Section 7.

Section 8. Settlement. The Company will not, without the prior written consent
of the Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee unless
such settlement solely involves the payment of money by persons other than
Indemnitee and includes an unconditional release of Indemnitee from all
liability arising from or relating to any matters that are the subject of such
Proceeding. The Company shall not be obligated to indemnify Indemnitee against
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without the Company’s prior written consent, which
shall not be unreasonably withheld.

 

- 5 -



--------------------------------------------------------------------------------

Section 9. Duration of Agreement. This Agreement will be considered to be in
effect on the first day of the Indemnitee’s Position or Positions, even if such
date occurs prior to the date of this Agreement, and will continue for so long
as Indemnitee may be subject to any possible Proceeding by reason of the fact of
Indemnitee’s Position or Positions, whether or not Indemnitee ceases to hold
such Position or Positions.

Section 10. Confidentiality. Except as required by law or as otherwise becomes
public (other than in violation of this Agreement) or as communicated to
Indemnitee’s counsel or to Indemnitee’s or the Company’s insurer, in seeking
indemnification or reimbursement or payment of Expenses hereunder, Indemnitee
agrees to keep confidential any information that arises in connection with this
Agreement, including but not limited to, claims for indemnification or payment
or reimbursement of Expenses, amounts paid or payable under this Agreement and
any communications between the Indemnitee and the Company.

Section 11. Applicability to Other Indemnification Provisions. This Agreement is
entered into pursuant to Section 145(f) of the DGCL and to the fullest extent
permitted by law shall be in addition to indemnification and reimbursement or
payment of Expenses provided by the DGCL. To the fullest extent permitted by
law, the Company shall apply this Agreement in considering requests for
indemnification or reimbursement or payment of Expenses under its certificate of
incorporation, by-laws, or any other agreement or undertaking of the Company or
similar constituent documents of an Affiliated Entity that provides rights to
indemnification or reimbursement or payment of Expenses.

Section 12. No Duplication of Payments. The Company shall indemnify and pay or
reimburse Expenses of the Indemnitee in accordance with the provisions of this
Agreement, provided, however, that the Company shall not be liable under this
Agreement to make any payment to under this Agreement to the extent that
Indemnitee (i) is otherwise entitled to receive reimbursement or payment of
amounts otherwise payable hereunder from an Unaffiliated Entity (including
insurance maintained by an Unaffiliated Entity) as a result of Indemnitee’s
Position or Positions at or with respect to an Unaffiliated Entity,
(ii) receives payment or reimbursement under an insurance policy maintained by
the Company or by or out of a fund created by the Company and under the control
of a trustee or otherwise, or (iii) receives payment from other sources provided
by the Company. If Indemnitee has a right of recovery from an Unaffiliated
Entity (including Insurance maintained by the Unaffiliated Entity), Indemnitee
shall take all actions reasonably necessary to recover payment (or insurance)
from the Unaffiliated Entity before seeking payment from the Company under this
Agreement, including initiating a civil, criminal, administrative or
investigation action, suit, proceeding or procedure; provided, however, that to
the extent recovery of such payment requires meeting a prior deductible or other
financial outlay, such payment or financial outlay shall be deemed to be an
Expense hereunder.

Section 13. Insurance. To the extent the Company maintains an insurance policy
or policies providing directors and officers liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with and subject to
its or their terms, to the maximum extent of the coverage available for any
member of the Board.

Section 14. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee under any insurance policy held by the Company or an
Affiliated Entity or otherwise. Indemnitee shall execute all documents
reasonably required and shall do everything reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Company to effectively bring suit to enforce such rights.

 

- 6 -



--------------------------------------------------------------------------------

Section 15. Notice by Indemnitee. Indemnitee shall promptly notify the Company
in writing in accordance with Section 21 of this Agreement upon the earlier of
(a) becoming aware of a Proceeding where indemnity or reimbursement or payment
of Expenses may be sought or (b) receiving or being served with any summons,
citation, subpoena, complaint, indictment, information, inquiry or other
document relating to any Proceeding which may be subject to indemnification or
reimbursement or payment of Expenses covered hereunder. As a condition to
indemnification or reimbursement or payment of Expenses, any demand for payment
by Indemnitee hereunder shall be in writing.

Section 16. Severability. If any provision of this Agreement shall be held to be
invalid, inoperative or unenforceable as applied to any particular Proceeding or
in any particular jurisdiction, for any reason, such circumstances shall not
have the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other distinguishable Proceeding or jurisdiction, or of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to any extent whatsoever. The invalidity,
inoperability or unenforceability of any one or more phrases, sentences, clauses
or sections contained in this Agreement shall not affect any other remaining
part of this Agreement.

Section 17. Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

Section 19. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 20. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 21. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand, on the date delivered, (ii) mailed by certified or
registered mail, with postage prepaid, on the third business day after the date
on which it is mailed or (iii) sent by guaranteed overnight courier service,
with postage prepaid, on the business day after the date on which it is sent:

(a) If to Indemnitee, to the address set forth on the signature page of this
Agreement;

 

- 7 -



--------------------------------------------------------------------------------

  (b) If to the Company, to:

The Madison Square Garden Company

Two Penn Plaza

New York, NY 10121

Attention: General Counsel

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Section 22. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

Section 23. Venue. Any Proceeding relating to or arising from this Agreement,
including without limitation, any Proceeding regarding indemnification or
reimbursement or payment of Expenses arising out of this Agreement, shall only
be brought and heard in the Chancery Court in and for the State of Delaware, and
may not be brought in any other judicial forum.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

THE MADISON SQUARE GARDEN COMPANY Dated:                     By:

 

Name: Lawrence J. Burian Title: Executive Vice President, General Counsel &
Secretary

 

AGREED TO AND ACCEPTED BY:

 

Name:     [Insert Name of Indemnitee] Address: [Insert Address of Indemnitee]

 

- 8 -